 
Execution Copy
 
AGREEMENT AND PLAN OF MERGER
 
This AGREEMENT AND PLAN OF MERGER (this “Agreement”) has been made as of October
19, 2007, by and among Best Care, Inc., a Nevada corporation (“BCI”), BCAE
Merger Sub, Inc., a Nevada corporation and a wholly-owned Subsidiary of BCI
(“Sub”), China Baolong Logistic Limited, a British Virgin Islands corporation
(“CBL”), and the shareholders of CBL, each of whom is identified on Schedule A
to this Agreement (the “CBL Shareholders”).
 
Whereas, the respective Boards of Directors of BCI, Sub and CBL have approved
the merger, pursuant and subject to the terms and conditions of this Agreement,
of Sub with and into CBL (the “Merger”), whereby all of the issued and
outstanding shares of the Common Stock of CBL (the “CBL Common Stock”) will be
converted into the right to receive a specified number of shares of the Common
Stock of BCI (the “BCI Common Stock”); and the parties each desire to make
certain representations, warranties and agreements in connection with the Merger
and also to prescribe various conditions to the Merger;
 
Now, Therefore, in consideration of the premises and the representations,
warranties and covenants herein contained, the parties agree to effect the
Merger on the terms and conditions herein provided and further agree as follows:
 
ARTICLE 1. DEFINITIONS
 
1.1 Definitions.
 
In addition to the other definitions contained in this Agreement, the following
terms will, when used in this Agreement, have the following respective meanings:
 
“Affiliate” means a Person that, directly or indirectly, controls, is controlled
by, or is under common control with, the referenced party.
 
“BVI” British Virgin Islands.
 
“Claim” means any contest, claim, demand, assessment, action, suit, cause of
action, complaint, litigation, proceeding, hearing, arbitration, investigation
or notice of any of the foregoing involving any Person.
 
“Closing” means the consummation of the Merger.
 
“Code” means the Internal Revenue Code of 1986, as amended, together with all
rules and regulations promulgated thereunder.
 
“Constituent Corporations” means CBL and Sub, as the constituent corporations of
the Merger.
 
“GAAP” means United States generally accepted accounting practices.
 
“GCL” means the Nevada General Corporation Law.
 
“Person” means and includes any individual, partnership, corporation, trust,
company, unincorporated organization, joint venture or other entity, and any
Governmental Entity.
 

--------------------------------------------------------------------------------


 
“Record Holder” means a holder of record of CBL Common Stock as shown on the
regularly maintained stock transfer records of CBL.
 
“Subsidiary” means, with respect to any Person, any corporation, partnership,
joint venture, trust or other entity of which such Person, directly or
indirectly through an Affiliate, owns an amount of voting securities, or
possesses other ownership interests, having the power, direct or indirect, to
elect a majority of the Board of Directors or other governing body thereof.
 
“Surviving Corporation” means CBL, as the surviving corporation of the Merger.
 
“U.S.” means the United States of America.
 
1.2 Interpretation.
 
In this Agreement, unless the express context otherwise requires:
 
(a) the words “herein,” “hereof” and “hereunder and words of similar import
refer to this Agreement as a whole and not to any particular provision of this
Agreement;
 
(b) references to “Article” or “Section” are to the respective Articles and
Sections of this Agreement, and references to “Exhibit” or “Schedule” are to the
respective Exhibits and Schedules annexed hereto;
 
(c) references to a “party” means a party to this Agreement and include
references to such party’s successors and permitted assigns;
 
(d) references to a “third party” means a Person that is neither a Party to this
Agreement nor an Affiliate thereof;
 
(e) the terms “dollars” and “$” means U.S. dollars;
 
(f) terms defined in the singular have a comparable meaning when used in the
plural, and vice versa;
 
(g) the masculine pronoun includes the feminine and the neuter, and vice versa,
as appropriate in the context; and
 
(h) wherever the word “include,” “includes” or “including is used in this
Agreement, it will be deemed to be followed by the words “without limitation.”
 
ARTICLE 2. THE MERGER
 
2.1 Effective Time of the Merger.
 
Subject to the provisions of this Agreement, the Merger will be consummated by
the filing with the Secretary of State of the State of Nevada of articles of
merger, in such form as required by, and signed and attested in accordance with,
the relevant provisions of the GCL and by the filing with the of the BVI of
articles of merger, in such form as required by, and signed and attested in
accordance with, the relevant provisions of the GCL (the time of the filing of
such instruments as occurs second or such later time and date as is specified in
such filings being the “Effective Time”). It is the intent of the parties to
cause such filings to be made no later than the Closing Date.
 
2

--------------------------------------------------------------------------------


 
2.2 Closing.
 
The Closing will take place at 10:00 a.m., local time, on the earliest date
practicable after all of the conditions set forth in Articles 7 and 8 are
satisfied or waived by the appropriate party, but in no event later than the
applicable date referred to in Section 10.1(d) (the “Closing Date”), unless
another time, date or place is agreed to in writing by the parties.
 
2.3 Effects of the Merger.
 
By virtue of the Merger and without the necessity of any action by or on behalf
of the Constituent Corporations, or either of them:
 
(a) at the Effective Time, (i) the separate existence of Sub will cease, and Sub
will be merged with and into CBL, and (ii) the certificate of incorporation and
bylaws of CBL as in effect immediately prior to the Effective Time will be the
certificate of incorporation and bylaws of the Surviving Corporation until
thereafter amended; and
 
(b) at and after the Effective Time, the Surviving Corporation will possess all
the rights, privileges, powers and franchises of a public as well as of a
private nature, and be subject to all the restrictions, disabilities and duties,
of each of the Constituent Corporations; and all property, real, personal and
mixed, and all debts due to either of the Constituent Corporations on whatever
account, as well for stock subscriptions as all other things in action or
belonging to each of the Constituent Corporations will be vested in the
Surviving Corporation; and all property, rights, privileges, powers and
franchises, and all and every other interest of each of the Constituent
Corporations will be thereafter as effectually be the property of the Surviving
Corporation as they were of the respective Constituent Corporations, and the
title to any real estate vested by deed or otherwise, in either of the
Constituent Corporations, will not revert or be in any way impaired; but all
rights of creditors and all liens upon any property of either of the Constituent
Corporations will be preserved unimpaired, and all debts, liabilities and duties
of the respective Constituent Corporations will thereafter attach to the
Surviving Corporation, and may be enforced against it to the same extent as if
such debts and liabilities had been incurred or contracted by it.
 
ARTICLE 3. EFFECT OF MERGER ON CAPITAL STOCK
 
3.1 Effect on Capital Stock.
 
As of the Effective Time, by virtue of the Merger and without any action on the
part of any holder of shares of CBL Common Stock or of shares of the capital
stock of Sub:
 
(a)  Capital Stock of Sub. Each issued and outstanding share of the capital
stock of Sub will be converted into the right to receive one fully paid and
non-assessable share of the capital stock of the Surviving Corporation.
 
(b) Cancellation of Treasury Stock. Shares of common stock of CBL (“Common
Stock”), if any, that are held by CBL as treasury stock will be cancelled and
retired and will cease to exist, and no Merger Consideration will be delivered
in exchange therefor. Any shares of common stock of BCI (“BCI Common Stock”), if
any, owned by CBL or the CBL Shareholders as of the Effective Time will remain
unaffected by the Merger.
 
3

--------------------------------------------------------------------------------


 
(c) Exchanged Shares; Merger Consideration.
 
(i) “Exchanged Shares” means all shares of CBL Common Stock issued and
outstanding immediately prior to the Effective Time other than shares of CBL
Common Stock, if any, held by CBL as treasury stock
 
(ii) The consideration to the CBL Shareholders in the Merger will consist of an
aggregate of 89,192,441 shares of BCI Common Stock (the “Merger Consideration”).
The “Merger Consideration” shall be distributed among the CBL Shareholders
proportionately in accordance with their shareholdings as set forth on Schedule
A hereto.
 
(d) Exchange of Exchanged Shares for Merger Consideration. As of the Effective
Time, by virtue of the Merger, each issued and outstanding Exchanged Share will
be converted into the right to receive the Merger Consideration due in respect
thereof, payable, to the Record Holders of Exchanged Shares at the Effective
Time. As of the Effective Time, all shares of CBL Common Stock will no longer be
outstanding and will automatically be cancelled and retired and will cease to
exist, and each holder of a certificate representing any such shares will cease
to have any rights with respect thereto, except the right to receive the Merger
Consideration therefor, without interest, upon the surrender of such certificate
in accordance with Section 3.2.
 
3.2 Exchange of Merger Consideration for Exchanged Shares.
 
(a) Exchange. On the Closing Date, the holders of all of the CBL Common Stock
shall deliver to BCI certificates or other documents evidencing all of the
issued and outstanding CBL Common Stock, duly endorsed in blank or with executed
power attached thereto in transferable form. In exchange for all of the CBL
Common Stock tendered pursuant hereto, BCI shall issue to CBL Shareholders the
Merger Consideration pro .
 
(b) No Further Ownership Rights in CBL Common Stock. All shares of BCI Common
Stock issued upon the surrender for exchange of shares of CBL Common Stock in
accordance with the terms hereof will be deemed to have been issued in full
satisfaction of all rights pertaining to such shares of CBL Common Stock, and
there will be no further registration of transfers of the shares of CBL Common
Stock (other than shares held directly or indirectly by BCI) after the Effective
Time. If, after the Effective Time, certificates representing CBL Common Stock
are presented to the Surviving Corporation or its transfer agent for any reason,
such certificates will be cancelled and exchanged as provided by this Article 3.
 
ARTICLE 4. REPRESENTATIONS AND WARRANTIES OF CBL
 
CBL and each of the CBL Shareholders jointly and severally represent and warrant
to BCI and to Sub as follows, as of the date hereof and as of the Closing Date:
 
4.1 Organization.
 
CBL is a corporation duly organized, validly existing and in good standing under
the laws of British Virgin Island and has the corporate power and is duly
authorized, qualified, franchised and licensed under all applicable laws,
regulations, ordinances and orders of public authorities to own all of its
properties and assets and to carry on its business in all material respects as
it is now being conducted, including qualification to do business as a foreign
entity in the country or states in which the character and location of the
assets owned by it or the nature of the business transacted by it requires
qualification. Included in the attached Schedules (as hereinafter defined) are
complete and correct copies of the articles of incorporation, bylaws and
amendments thereto as in effect on the date hereof. The execution and delivery
of this Agreement does not and the consummation of the transactions contemplated
by this Agreement in accordance with the terms hereof will not, violate any
provision of CBL’s certificate of incorporation or bylaws. CBL has full power,
authority and legal right and has taken all action required by law, its articles
of incorporation, bylaws or otherwise to authorize the execution and delivery of
this Agreement.
 
4

--------------------------------------------------------------------------------


 
4.2 Capitalization.
 
The authorized capitalization of CBL consists of 50,000 shares of common stock,
no par value and no preferred shares. As of the date hereof, there are 50,000
shares of common stock issued and outstanding. All issued and outstanding common
shares have been legally issued, fully paid, are non-assessable and not issued
in violation of the preemptive rights of any other person. CBL has no other
securities, warrants or options authorized or issued.
 
4.3 Subsidiaries.
 
CBL owns 100% of Beijing Baolong Logistics Company Limited, a China corporation
(herein, “BBL”).
 
4.4 Tax Matters; Books & Records
 
(a) The books and records, financial and others, of CBL and BBL are in all
material respects complete and correct and have been maintained in accordance
with good business accounting practices; and
 
(b) Neither CBL nor BBL has any liabilities with respect to the payment of any
country, federal, state, county, local or other taxes (including any
deficiencies, interest or penalties).
 
(c) Each of CBL and BBL shall remain responsible for all debts incurred by it
prior to the closing.
 
4.5 Information.
 
The information concerning CBL and BBL as set forth in this Agreement and in the
attached Schedules is complete and accurate in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact required to make the statements made, in light of the circumstances under
which they were made, not misleading.
 
5

--------------------------------------------------------------------------------


 
4.6 Title and Related Matters.
 
Each of CBL and BBL has good and marketable title to and is the sole and
exclusive owner of all of its properties, inventory, interests in properties and
assets, real and personal (collectively, the “Assets”) free and clear of all
liens, pledges, charges or encumbrances. Except as set forth in the Schedules
attached hereto, each of CBL and BBL owns free and clear of any liens, claims,
encumbrances, royalty interests or other restrictions or limitations of any
nature whatsoever, any and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
its business. Except as set forth in the attached Schedules, no third party has
any right to, and neither CBL nor BBL has received any notice of infringement of
or conflict with asserted rights of others with respect to any product,
technology, data, trade secrets, know-how, proprietary techniques, trademarks,
service marks, trade names or copyrights which, singly or in the aggregate, if
the subject of an unfavorable decision, ruling or finding, would have a
materially adverse affect on the business, operations, financial conditions or
income of CBL or BBL or any material portion of their properties, assets or
rights.
 
4.7 Litigation and Proceedings
 
There are no actions, suits or proceedings pending or threatened by or against
or affecting CBL or BBL, at law or in equity, before any court or other
governmental agency or instrumentality, domestic or foreign or before any
arbitrator of any kind that would have a material adverse effect on the
business, operations, financial condition, income or business prospects of CBL
or BBL. Neither CBL nor BBL has any knowledge of any default on its part with
respect to any judgment, order, writ, injunction, decree, award, rule or
regulation of any court, arbitrator or governmental agency or instrumentality.
 
4.8 Contracts.
 
On the Closing Date:
 
(a) Except as set forth on Schedule, there are no material contracts,
agreements, franchises, license agreements, or other commitments to which CBL or
BBL is a party or by which it or any of its properties are bound;
 
(b) Neither CBL nor BBL is party to any contract, agreement, commitment or
instrument or subject to any charter or other corporate restriction or any
judgment, order, writ, injunction, decree or award which materially and
adversely affects, or in the future may (as far as CBL or BBL can now foresee)
materially and adversely affect, the business, operations, properties, assets or
conditions of CBL or BBL; and
 
(c) Neither CBL nor BBL is party to any material oral or written: (i) contract
for the employment of any officer or employee; (ii) profit sharing, bonus,
deferred compensation, stock option, severance pay, pension, benefit or
retirement plan, agreement or arrangement covered by Title IV of the Employee
Retirement Income Security Act, as amended; (iii) agreement, contract or
indenture relating to the borrowing of money; (iv) guaranty of any obligation
for the borrowing of money or otherwise, excluding endorsements made for
collection and other guaranties of obligations, which, in the aggregate exceeds
$1,000; (v) consulting or other contract with an unexpired term of more than one
year or providing for payments in excess of $10,000 in the aggregate; (vi)
collective bargaining agreement; or (vii) contract, agreement, or other
commitment involving payments by it for more than $10,000 in the aggregate.
 
6

--------------------------------------------------------------------------------


 
4.9 No Conflict With Other Instruments.
 
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which CBL or BBL is party or to which any of its properties or operations are
subject.
 
4.10 Material Contract Defaults.
 
To the best knowledge and belief of CBL and BBL, neither CBL nor BBL is in
default in any material respect under the terms of any outstanding contract,
agreement, lease or other commitment which is material to the business,
operations, properties, assets or condition of CBL or BBL, and there is no event
of default in any material respect under any such contract, agreement, lease or
other commitment in respect of which CBL or BBL has not taken adequate steps to
prevent such a default from occurring.
 
4.11  Governmental Authorizations.
 
To the best knowledge of CBL and BBL, each of CBL and BBL has all licenses,
franchises, permits and other governmental authorizations that are legally
required to enable it to conduct its business operations in all material
respects as conducted on the date hereof. Except for compliance with federal and
state securities or corporation laws, no authorization, approval, consent or
order of, or registration, declaration or filing with, any court or other
governmental body is required in connection with the execution and delivery by
CBL and the CBL Shareholders of the transactions contemplated hereby.
 
4.12 Compliance With Laws and Regulations.
 
To the best knowledge and belief of CGD and BBL, CBL and BBL has complied with
all applicable statutes and regulations of any federal, state or other
governmental entity or agency thereof, except to the extent that noncompliance
would not materially and adversely affect the business, operations, properties,
assets or condition of CBL or BBL or would not result in CBL’s or BBL’s
incurring any material liability.
 
4.13 Insurance.
 
All of the insurable properties of CBL and BBL are insured for CBL’s benefit
under valid and enforceable policy or policies containing substantially
equivalent coverage and will be outstanding and in full force at the Closing
Date.
 
4.14 Approval of Agreement.
 
The directors of CBL have authorized the execution and delivery of the Agreement
and have approved the transactions contemplated hereby.
 
7

--------------------------------------------------------------------------------


 
4.15 Material Transactions or Affiliations.
 
As of the Closing Date, there will exist no material contract, agreement or
arrangement between CBL or BBL and any person who was at the time of such
contract, agreement or arrangement an officer, director or person owning of
record, or known by CBL or BBL to own beneficially, ten percent (10%) or more of
the issued and outstanding Common Shares of CBL and which is to be performed in
whole or in part after the date hereof. Neither CBL nor BBL has any commitment,
whether written or oral, to lend any funds to, borrow any money from or enter
into any other material transactions with, any such affiliated person.
 
ARTICLE 5. REPRESENTATIONS AND WARRANTIES OF BCI
 
BCI represents and warrants to CBL, as of the date hereof and as of the Closing
Date, as follows:
 
5.1 Organization.
 
BCI is a corporation duly organized, validly existing, and in good standing
under the laws of Nevada and has the corporate power and is duly authorized,
qualified, franchised and licensed under all applicable laws, regulations,
ordinances and orders of public authorities to own all of its properties and
assets and to carry on its business in all material respects as it is now being
conducted, including qualification to do business as a foreign corporation in
the jurisdiction in which the character and location of the assets owned by it
or the nature of the business transacted by it requires qualification. The
execution and delivery of this Agreement does not and the consummation of the
transactions contemplated by this Agreement in accordance with the terms hereof
will not violate any provision of BCI’s articles of incorporation or bylaws. BCI
has full power, authority and legal right and has taken all action required by
law, its articles of incorporation, and its bylaws or otherwise to authorize the
execution and delivery of this Agreement.
 
5.2 Capitalization.
 
The authorized capitalization of BCI consists of 100,000,000 shares of common
stock, $0.001 par value per share. As of the date hereof, BCI has approximately
4,250,000 shares of common stock issued and outstanding. All issued and
outstanding shares are legally issued, fully paid and non-assessable and are not
issued in violation of the preemptive or other rights of any person.
 
5.3 Subsidiaries.
 
BCI has no subsidiaries other than Sub.
 
5.4 Tax Matters: Books and Records.
 
(a) The books and records, financial and others, of BCI are in all material
respects complete and correct and have been maintained in accordance with good
business accounting practices; and
 
(b) BCI has no liabilities with respect to the payment of any country, federal,
state, county, or local taxes (including any deficiencies, interest or
penalties).
 
8

--------------------------------------------------------------------------------


 
(c) BCI shall remain responsible for all debts incurred by BCI prior to the date
of closing.
 
5.5 Litigation and Proceedings.
 
There are no actions, suits, proceedings or investigations pending or threatened
by or against or affecting BCI or its properties, at law or in equity, before
any court or other governmental agency or instrumentality, domestic or foreign
or before any arbitrator of any kind that would have a material adverse affect
on the business, operations, financial condition or income of BCI. BCI is not in
default with respect to any judgment, order, writ, injunction, decree, award,
rule or regulation of any court, arbitrator or governmental agency or
instrumentality or of any circumstances which, after reasonable investigation,
would result in the discovery of such a default.
 
5.6 Material Contract Defaults.
 
BCI is not in default in any material respect under the terms of any outstanding
contract, agreement, lease or other commitment which is material to the
business, operations, properties, assets or condition of BCI, and there is no
event of default in any material respect under any such contract, agreement,
lease or other commitment in respect of which BCI has not taken adequate steps
to prevent such a default from occurring.
 
5.7 Information.
 
The information concerning BCI as set forth in this Agreement and in the
attached Schedules is complete and accurate in all material respects and does
not contain any untrue statement of a material fact or omit to state a material
fact required to make the statements made in light of the circumstances under
which they were made, not misleading.
 
5.8 Title and Related Matters.
 
BCI has good and marketable title to and is the sole and exclusive owner of all
of its properties, inventory, interest in properties and assets, real and
personal (collectively, the “Assets”) free and clear of all liens, pledges,
charges or encumbrances. BCI owns free and clear of any liens, claims,
encumbrances, royalty interests or other restrictions or limitations of any
nature whatsoever and all procedures, techniques, marketing plans, business
plans, methods of management or other information utilized in connection with
BCI’s business. No third party has any right to, and BCI has not received any
notice of infringement of or conflict with asserted rights of other with respect
to any product, technology, data, trade secrets, know-how, proprietary
techniques, trademarks, service marks, trade names or copyrights which, singly
on in the aggregate, if the subject of an unfavorable decision ruling or
finding, would have a materially adverse affect on the business, operations,
financial conditions or income of BCI or any material portion of its properties,
assets or rights.
 
5.9 Contracts.
 
On the Closing Date:
 
(a) There are no material contracts, agreements franchises, license agreements,
or other commitments to which BCI is a party or by which it or any of its
properties are bound;
 
9

--------------------------------------------------------------------------------


 
(b) BCI is not a party to any contract, agreement, commitment or instrument or
subject to any charter or other corporate restriction or any judgment, order,
writ, injunction, decree or award materially and adversely affects, or in the
future may (as far as BCI can now foresee) materially and adversely affect, the
business, operations, properties, assets or conditions of BCI; and
 
(c) BCI is not a party to any material oral or written: (i) contract for the
employment of any officer or employee; (ii) profit sharing, bonus, deferred
compensation, stock option, severance pay, pension benefit or retirement plan,
agreement or arrangement covered by Title IV of the Employee Retirement Income
Security Act, as amended; (iii) agreement, contract or indenture relating to the
borrowing of money; (iv) guaranty of any obligation for the borrowing of money
or otherwise, excluding endorsements made for collection and other guaranties,
of obligations, which, in the aggregate exceeds $1,000; (v) consulting or other
contract with an unexpired term of more than one year or providing for payments
in excess of $10,000 in the aggregate; (vi) collective bargaining agreement;
(vii) contract, agreement or other commitment involving payments by it for more
than $10,000 in the aggregate.
 
5.10 Compliance With Laws and Regulations.
 
To the best of BCI’s knowledge and belief, BCI has complied with all applicable
statutes and regulations of any federal, state or other governmental entity or
agency thereof, except to the extent that noncompliance would not materially and
adversely affect the business, operations, properties, assets or condition of
BCI or would not result in BCI incurring material liability.
 
5.11 Insurance.
 
BCI maintains no insurance policies.
 
5.12 Approval of Agreement.
 
The directors of BCI have authorized the execution and delivery of the Agreement
by and have approved the transactions contemplated hereby.
 
5.13 Material Transactions or Affiliations.
 
There are no material contracts or agreements of arrangement between BCI and any
person, who was at the time of such contract, agreement or arrangement an
officer, director or person owning of record, or known to beneficially own ten
percent (10%) or more of the BCI Common Stock and which is to be performed in
whole or in part after the date hereof. Except as disclosed in the attached
Schedule, BCI has no commitment, whether written or oral, to lend any funds to,
borrow any money from or enter into material transactions with any such
affiliated person.
 
10

--------------------------------------------------------------------------------


 
5.14 No Conflict With Other Instruments.
 
The execution of this Agreement and the consummation of the transactions
contemplated by this Agreement will not result in the breach of any term or
provision of, or constitute an event of default under, any material indenture,
mortgage, deed of trust or other material contract, agreement or instrument to
which BCI is a party or to which any of its properties or operations are
subject.
 
5.15 Governmental Authorizations.
 
BCI has all licenses, franchises, permits or other governmental authorizations
legally required to enable it to conduct its business in all material respects
as conducted on the date hereof. Except for compliance with federal and state
securities and corporation laws, as hereinafter provided, no authorization,
approval, consent or order of, or registration, declaration or filing with, any
court or other governmental body is required in connection with the execution
and delivery by BCI of this Agreement and the consummation of the transactions
contemplated hereby.
 
ARTICLE 6. SPECIAL COVENANTS
 
6.1 Access to Properties and Records.
 
Prior to closing, BCI and CBL will each afford to the officers and authorized
representatives of the other full access to the properties, books and records of
each other, in order that each may have full opportunity to make such reasonable
investigation as it shall desire to make of the affairs of the other and each
will furnish the other with such additional financial and operating data and
other information as to the business and properties of each other, as the other
shall from time to time reasonably request.
 
6.2 Availability of Rule 144.
 
Shareholders of BCI and CBL Shareholders holding “restricted securities,” as
that term is defined in Rule 144 promulgated pursuant to the Securities Act
recognize that such shares will remain as “restricted securities”. BCI is under
no obligation to register such shares under the Securities Act, or otherwise.
 
6.3 The Stock Merger Consideration.
 
The consummation of this Agreement, including the issuance of the BCI Common
Stock to the CBL Shareholders as contemplated hereby, constitutes the offer and
sale of securities under the Securities Act, and applicable state statutes. Such
transaction shall be consummated in reliance on exemptions from the registration
and prospectus delivery requirements of such statutes that depend, inter alia,
upon the circumstances under which the CBL Shareholders acquire such securities.
 
6.4 Third Party Consents.
 
BCI and CBL agree to cooperate with each other in order to obtain any required
third party consents to this Agreement and the transactions herein contemplated.
 
11

--------------------------------------------------------------------------------


 
6.5 Actions Prior to Closing.
 
(a) From and after the date of this Agreement until the Closing Date, except as
permitted or contemplated by this Agreement, BCI and CBL will each use its best
efforts to:
 
(i) maintain and keep its properties in states of good repair and condition as
at present, except for depreciation due to ordinary wear and tear and damage due
to casualty; and
 
(ii) perform in all material respects all of its obligations under material
contracts, leases and instruments relating to or affecting its assets,
properties and business.
 
(b) From and after the date of this Agreement until the Closing Date, BCI will
not, without the prior consent of CBL:
 
(i) except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;
 
(ii) declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;
 
(iii) enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;
 
(iv) grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any Common Shares; or
 
(v) purchase or redeem any BCI Common Stock.
 
(c) From and after the date of this Agreement until the Closing Date, CBL will
not, without the prior consent of BCI:
 
(i) except as otherwise specifically set forth herein, make any change in its
articles of incorporation or bylaws;
 
(ii) declare or pay any dividend on its outstanding Common Shares, except as may
otherwise be required by law, or effect any stock split or otherwise change its
capitalization, except as provided herein;
 
(iii) enter into or amend any employment, severance or agreements or
arrangements with any directors or officers;
 
(iv) grant, confer or award any options, warrants, conversion rights or other
rights not existing on the date hereof to acquire any Common Shares; or
 
(v) purchase or redeem any CBL Common Stock.
 
12

--------------------------------------------------------------------------------


 
6.6 Indemnification.
 
(a) BCI hereby agrees to indemnify CBL, each of the officers, agents and
directors and current shareholders of CBL as of the Closing Date against any
loss, liability, claim, damage or expense (including, but not limited to, any
and all expense whatsoever reasonably incurred in investigating, preparing or
defending against any litigation, commenced or threatened or any claim
whatsoever), to which it or they may become subject to or rising out of or based
on any material inaccuracy appearing in or misrepresentation made in this
Agreement by BCI. The indemnification provided for in this paragraph shall
survive the Closing and consummation of the transactions contemplated hereby and
termination of this Agreement for a period of two years; and
 
(b) CBL and each CBL Shareholder, jointly and severally, agrees to indemnify
BCI, each of the officers, agents, directors and current shareholders of BCI as
of the Closing Date against any loss, liability, claim, damage or expense
(including, but not limited to, any and all expense whatsoever reasonably
incurred in investigating, preparing or defending against any litigation,
commenced or threatened or any claim whatsoever), to which it or they may become
subject arising out of or based on any inaccuracy appearing in or
misrepresentation made in this Agreement by CBL or a CBL Shareholder. The
indemnification provided for in this paragraph shall survive the Closing and
consummation of the transactions contemplated hereby and termination of this
Agreement.
 
6.7 CBL Shareholder Representations. Each of the CBL Shareholders represents and
warrants as follows:
 
(a) as of the date of this Agreement each of the CBL Shareholders was, and at
the Closing Date it is, an “accredited investor” as defined in Rule 501(a) under
the Securities Act. Such CBL Shareholder has not been formed solely for the
purpose of acquiring the BCI Common Stock. Each CBL Shareholder is not a
registered broker-dealer under Section 15 of the Exchange Act.
 
(b) each of the CBL Shareholders are knowledgeable and experienced in finance
and business matters and thus they are able to evaluate the risks and merits of
acquiring the shares of Common Stock of BCI;
 
(c) each of the CBL Shareholders are able to bear the economic risk of
purchasing the BCI common stock;
 
(d) BCI has provided the CBL Shareholders with access to the type of information
normally provided in a prospectus;
 
(e) BCI did not use any form of public solicitation or general advertising in
connection with the issuance of the shares;
 
(f) as to the following CBL Shareholders (Jing-Xue Sun, Ying Zhang, Hong-Cai
Sun, Yi-Xiang Yu, Jing-Shu Sun, Ruo-Gu Zhong, Yan Zhang, Xin-Hua Li, Zhong-Zhi
Yu, Guo-Cai Wang, Shenzhen Huayin Guaranty & Investment Company Limited, Billion
Hero Investments Limited, ARJUNO Investments Limited, Innovation Gainings
Investments Limited, Even Bright Investment Limited, Volento Investments
Limited, Nation City Investments Limited, and Quick Agent Investments Limited,
collectively the “Offshore CBL Shareholders”)  the offer of such securities was
not made to a person in the United States and either (A) at the time the buy
order was originated, each of the Offshore CBL Shareholders was outside the
United States (in China), or BCI and any person acting on its behalf reasonably
believed that each Offshore CBL Shareholders was outside the United States, or
(B) the transaction was not executed on or through the facilities of the Over
the Counter Bulletin Board and neither BCI nor any person acting on its behalf
knows that the transaction has been prearranged with a person in the United
States; 
 
13

--------------------------------------------------------------------------------


 
(g) the transactions contemplated hereby are bona fide and not for the purpose
of “washing off’ the resale restrictions imposed because the securities are
“restricted securities” (as that term is defined in Rule 144(a)(3) under the
1933 Act);
 
(h) each of the CBL Shareholders understands and acknowledges that none of the
BCI Common Stock has been registered under the Securities Act. Each CBL
Shareholder is acquiring the BCI Common Stock as principal for its own account
and not with a view to or for distributing or reselling such securities or any
part thereof, without prejudice, however, to such CBL Shareholder's right,
subject to the provisions of this Agreement, at all times to sell or otherwise
dispose of all or any part of such securities pursuant to an effective
registration statement under the Securities Act or under an exemption from such
registration and in compliance with applicable federal and state securities
laws. Nothing contained herein shall be deemed a representation or warranty by
such CBL Shareholder to hold the securities for any period of time. Such CBL
Shareholder is acquiring the BCI Common Stock hereunder in the ordinary course
of its business. Such CBL Shareholders does not have any agreement or
understanding, directly or indirectly, with any Person to distribute any of the
BCI Common Stock.
 
(i) Each CBL Shareholder has good, valid and marketable title to the CBL Shares
set forth opposite his or its name on Schedule A, free and clear of any
covenant, condition, restriction, voting arrangement, charge, security interest,
option or adverse claim, other than restrictions on transfer under federal and
applicable state securities laws. Upon delivery of certificates representing the
CBL Shares and payment of the Merger Consideration pursuant hereto, BCI will
acquire good and marketable title to the CBL shares, free and clear of any
security interest, restrictions or claims
 
(j) Each CBL Shareholder possesses the legal right and capacity to execute,
deliver and perform this Agreement, without obtaining any approval,
authorization, consent or waiver or giving any notice. The CBL Shareholders have
taken all shareholder action required by applicable law, the CBL’s Articles of
Incorporation, By-laws or otherwise, required to be taken to authorize the
execution and delivery of this Agreement and the consummation of the
transactions contemplated hereby. This Agreement and all other documents to
which a CBL Shareholder is a party have been, or will be, duly executed and
delivered by the CBL Shareholders and constitute the legal, valid and binding
obligations of the CBL Shareholder which is a party thereto, enforceable against
such Shareholder in accordance with their respective terms, except to the extent
such enforceability may be limited by bankruptcy, insolvency, reorganization,
moratorium, receivership, fraudulent conveyance or similar laws affecting or
relating to the enforcement of creditors’ rights generally, and by equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law).
 
(k) No notice to, consent, authorization or approval of, or exemption by, any
governmental or public body or authority is required in connection with the
execution, delivery and performance by the CBL Shareholders of this Agreement or
any other documents to be delivered in connection herewith (“Transaction
Documents”) to which a CBL Shareholder is a party, or the taking of any action
herein contemplated; and no notice to, consent, authorization or approval of,
any Person under any agreement, arrangement or commitment of any nature to which
a CBL Shareholder is party to, or by which the CBL Common Shares or the assets
of CBL or BBL are bound by or subject to, or from which the CBL or BBL receives
or is entitled to receive a benefit, is required in connection with the
execution, delivery and performance by the CBL Shareholders of this Agreement or
any other Transaction Documents to which a CBL Shareholder is a party, or the
taking of any action herein contemplated.  
 
14

--------------------------------------------------------------------------------


 
ARTICLE 7. CONDITIONS PRECEDENT TO THE OBLIGATIONS
OF BCI AND SUB
 
The obligations of BCI and Sub under this Agreement are subject to the
satisfaction, at or before the Closing Date, of the following conditions:
 
7.1 Accuracy of Representations.
 
7.2 The representations and warranties made by CBL and the CBL Shareholders in
this Agreement were true when made and shall be true at the Closing Date with
the same force and effect as if such representations and warranties were made at
the Closing Date (except for changes therein permitted by this Agreement), and
CBL and the CBL Shareholders shall have performed or complied with all covenants
and conditions required by this Agreement to be performed or complied with by
them prior to or at the Closing.
 
7.3 Director Approval.
 
The Board of Directors of BCI shall have approved this Agreement and the
transactions contemplated herein.
 
7.4 Officer’s Certificate.
 
BCI shall have been furnished with a certificate dated the Closing Date and
signed by a duly authorized officer of CBL to the effect that: (a) the
representations and warranties of CBL and the CBL Shareholders set forth in the
Agreement and in all exhibits, schedules and other documents furnished in
connection herewith are in all material respects true and correct as if made on
the Effective Date; (b) CBL and the CBL Shareholders have performed all
covenants, satisfied all conditions, and complied with all other terms and
provisions of this Agreement to be performed, satisfied or complied with by them
as of the Effective Date; (c) since such date and other than as previously
disclosed to BCI, neither CBL nor BBL has entered into any material transaction
other than transactions which are usual and in the ordinary course if its
business; and (d) no litigation, proceeding, investigation or inquiry is pending
or, to the best knowledge of CBL or BBL, threatened, which might result in an
action to enjoin or prevent the consummation of the transactions contemplated by
this Agreement or, to the extent not disclosed in the CBL Schedules, by or
against CBL or BBL which might result in any material adverse change in any of
the assets, properties, business or operations of CBL or BBL.
 
7.5 No Material Adverse Change.
 
Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any material adverse change in the financial condition, business or
operations of CBL or BBL.
 
15

--------------------------------------------------------------------------------


 
7.6 Other Items.
 
BCI shall have received such further documents, certificates or instruments
relating to the transactions contemplated hereby as BCI may reasonably request.
 
ARTICLE 8. CONDITIONS PRECEDENT TO THE OBLIGATIONS
OF CBL AND THE CBL SHAREHOLDERS
 
The obligations of CBL and the CBL Shareholders under this Agreement are subject
to the satisfaction, at or before the Closing date (unless otherwise indicated
herein), of the following conditions:
 
8.1 Accuracy of Representations.
 
The representations and warranties made by BCI in this Agreement were true when
made and shall be true as of the Closing Date (except for changes therein
permitted by this Agreement) with the same force and effect as if such
representations and warranties were made at and as of the Closing Date, and BCI
shall have performed and complied with all covenants and conditions required by
this Agreement to be performed or complied with by BCI prior to or at the
Closing. CBL shall have been furnished with a certificate, signed by a duly
authorized executive officer of BCI and dated the Closing Date, to the foregoing
effect.
 
8.2 No Material Adverse Change.
 
Prior to the Closing Date, there shall not have occurred any material adverse
change in the financial condition, business or operations of nor shall any event
have occurred which, with the lapse of time or the giving of notice, may cause
or create any material adverse change in the financial condition, business or
operations of BCI
 
ARTICLE 9. TERMINATION
 
9.1 Termination Rights.
 
(a) This Agreement may be terminated by the board of directors of either BCI or
CBL, respectively, at any time prior to the Closing Date if:
 
(i) there shall be any action or proceeding before any court or any governmental
body which shall seek to restrain, prohibit or invalidate the transactions
contemplated by this Agreement and which, in the judgment of such board of
directors, made in good faith and based on the advice of its legal counsel,
makes it inadvisable to proceed with the exchange contemplated by this
Agreement; or
 
(ii) any of the transactions contemplated hereby are disapproved by any
regulatory authority whose approval is required to consummate such transactions.
 
In the event of termination pursuant to this paragraph (a), no obligation,
right, or liability shall arise hereunder and each party shall bear all of the
expenses incurred by it in connection with the negotiation, drafting and
execution of this Agreement and the transactions herein contemplated.
 
16

--------------------------------------------------------------------------------


 
(b) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of BCI if CBL or any CBL Shareholder shall fail
to comply in any material respect with any of its covenants or agreements
contained in this Agreement or if any of the representations or warranties of
CBL or the CBL Shareholders contained herein shall be inaccurate in any material
respect, which noncompliance or inaccuracy is not cured after 20 days written
notice thereof is given to CBL. If this Agreement is terminated pursuant to this
paragraph (b), this Agreement shall be of no further force or effect and no
obligation, right or liability shall arise hereunder.
 
(c) This Agreement may be terminated at any time prior to the Closing Date by
action of the board of directors of CBL if BCI shall fail to comply in any
material respect with any of its covenants or agreements contained in this
Agreement or if any of the representations or warranties of BCI contained herein
shall be inaccurate in any material respect, which noncompliance or inaccuracy
is not cured after 20 days written notice thereof is given to BCI If this
Agreement is terminated pursuant to this paragraph (d), this Agreement shall be
of no further force or effect and no obligation, right or liability shall arise
hereunder.
 
(d) In the event of termination pursuant to paragraph (b) and (c) hereof, the
breaching party shall bear all of the expenses incurred by the other party in
connection with the negotiation, drafting and execution of this Agreement and
the transactions herein contemplated.
 
ARTICLE 10. MISCELLANEOUS
 
10.1 Brokers and Finders.
 
Each party hereto hereby represents and warrants that it is under no obligation,
express or implied, to pay certain finders in connection with the bringing of
the parties together in the negotiation, execution, or consummation of this
Agreement. The parties each agree to indemnify the other against any claim by
any third person for any commission, brokerage or finder’s fee or other payment
with respect to this Agreement or the transactions contemplated hereby based on
any alleged agreement or understanding between the indemnifying party and such
third person, whether express or implied from the actions of the indemnifying
party.
 
10.2 Law, Forum and Jurisdiction.
 
This Agreement shall be construed and interpreted in accordance with the laws of
the State of New York, United States of America, except for applicable
provisions of the Nevada General Corporation Law, which shall control to the
extent applicable.
 
10.3 Notices.
 
Any notices or other communications required or permitted hereunder shall be
sufficiently given if personally delivered to it or sent by registered mail or
certified mail, postage prepaid, or by prepaid telegram addressed as follows:
 
If to BCI: P.O. Box 031-114, Shennan Zhong Road, Shenzhen City, P.R. China
518031.
 
17

--------------------------------------------------------------------------------


 
If to CBL: P.O. Box 3321, Drake Chambers, Road Town, Tortola, British Virgin
Islands.


or such other addresses as shall be furnished in writing by any party in the
manner for giving notices hereunder, and any such notice or communication shall
be deemed to have been given as of the date so delivered, mailed or telegraphed.
 
10.4 Attorneys’ Fees.
 
In the event that any party institutes any action or suit to enforce this
Agreement or to secure relief from any default hereunder or breach hereof, the
breaching party or parties shall reimburse the non-breaching party or parties
for all costs, including reasonable attorneys’ fees, incurred in connection
therewith and in enforcing or collecting any judgment rendered therein.
 
10.5 Confidentiality.
 
Each party hereto agrees with the other party that, unless and until the
transactions contemplated by this Agreement have been consummated, they and
their representatives will hold in strict confidence all data and information
obtained with respect to another party or any subsidiary thereof from any
representative, officer, director or employee, or from any books or records or
from personal inspection, of such other party, and shall not use such data or
information or disclose the same to others, except: (i) to the extent such data
is a matter of public knowledge or is required by law to be published; and (ii)
to the extent that such data or information must be used or disclosed in order
to consummate the transactions contemplated by this Agreement.
 
10.6 Schedules; Knowledge.
 
Each party is presumed to have full knowledge of all information set forth in
the other party’s schedules delivered pursuant to this Agreement.
 
10.7 Third Party Beneficiaries.
 
This contract is solely among the parties hereto and except as specifically
provided, no director, officer, stockholder, employee, agent, independent
contractor or any other person or entity shall be deemed to be a third party
beneficiary of this Agreement.
 
10.8 Entire Agreement.
 
This Agreement represents the entire agreement between the parties relating to
the subject matter hereof. This Agreement alone fully and completely expresses
the agreement of the parties relating to the subject matter hereof. There are no
other courses of dealing, understanding, agreements, representations or
warranties, written or oral, except as set forth herein. This Agreement may not
be amended or modified, except by a written agreement signed by all parties
hereto.
 
10.9 Survival; Termination.
 
The representations, warranties and covenants of the respective parties shall
survive the Closing Date and the consummation of the transactions herein
contemplated for 18 months.
 
18

--------------------------------------------------------------------------------


 
10.10 Counterparts.
 
This Agreement may be executed in multiple counterparts, each of which shall be
deemed an original and all of which taken together shall be but a single
instrument.
 
10.11 Amendment or Waiver.
 
Every right and remedy provided herein shall be cumulative with every other
right and remedy, whether conferred herein, at law, or in equity, and may be
enforced concurrently herewith, and no waiver by any party of the performance of
any obligation by the other shall be construed as a waiver of the same or any
other default then, theretofore, or thereafter occurring or existing. At any
time prior to the Closing Date, this Agreement may be amended by a by all
parties hereto, with respect to any of the terms contained herein, and any term
or condition of this Agreement may be waived or the time for performance hereof
may be extended by the party or parties for whose benefit the provision is
intended.
 
10.12 Expenses.
 
Each party herein shall bear all of their respective cost s and expenses
incurred in connection with the negotiation of this Agreement and in the
consummation of the transactions provided for herein and the preparation
thereof.
 
10.13 Headings; Context.
 
The headings of the sections and paragraphs contained in this Agreement are for
convenience of reference only and do not form a part hereof and in no way
modify, interpret or construe the meaning of this Agreement.
 
10.14 Benefit.
 
This Agreement shall be binding upon and shall inure only to the benefit of the
parties hereto, and their permitted assigns hereunder. This Agreement shall not
be assigned by any party without the prior written consent of the other party.
 
10.15 Public Announcements.
 
Except as may be required by law, neither party shall make any public
announcement or filing with respect to the transactions provided for herein
without the prior consent of the other party hereto.
 
10.16 Severability.
 
In the event that any particular provision or provisions of this Agreement or
the other agreements contained herein shall for any reason hereafter be
determined to be unenforceable, or in violation of any law, governmental order
or regulation, such unenforceability or violation shall not affect the remaining
provisions of such agreements, which shall continue in full force and effect and
be binding upon the respective parties hereto.
 
19

--------------------------------------------------------------------------------


 
10.17 Failure of Conditions; Termination.
 
In the event of any of the conditions specified in this Agreement shall not be
fulfilled on or before the Closing Date, either of the parties have the right
either to proceed or, upon prompt written notice to the other, to terminate and
rescind this Agreement. In such event, the party that has failed to fulfill the
conditions specified in this Agreement will liable for the other parties’ legal
fees. The election to proceed shall not affect the right of such electing party
reasonably to require the other party to continue to use its efforts to fulfill
the unmet conditions.
 
10.18 No Strict Construction.
 
The language of this Agreement shall be construed as a whole, according to its
fair meaning and intendment, and not strictly for or against either party
hereto, regardless of who drafted or was principally responsible for drafting
the Agreement or terms or conditions hereof.
 
10.19 Execution Knowing and Voluntary.
 
In executing this Agreement, the parties severally acknowledge and represent
that each: (a) has fully and carefully read and considered this Agreement; (b)
has been or has had the opportunity to be fully apprized by its attorneys of the
legal effect and meaning of this document and all terms and conditions hereof;
(c) is executing this Agreement voluntarily, free from any influence, coercion
or duress of any kind.

 
[Signature page follows]
 
20

--------------------------------------------------------------------------------



In Witness Whereof, BCI, Sub and CBL, each pursuant to the approval and
authority duly given, as well as the CBL Shareholders, have caused this
Agreement and Plan of Merger to be executed as of the date first above written.
 

   
Best Care, Inc.
         
By:
       
Jing Jiang
Its Chairman of the Board and Chief Executive Officer
                   
BCAE Merger Sub, Inc.
           
By:
        
Jing Jiang
Its Chairman of the Board and Chief Executive Officer
                   
China Baolong Logistic Limited
         
By:
 
     
President/ Director: Jing-Xue Sun
                 
China Baolong Logistic Limited Shareholders
                     
Ying Zhang
             
 
     
Hong-Cai Sun
             
 
     
Yi-Xiang Yu
             
 
     
Jing-Shu Sun
                     
Ruo-Gu Zhong
       

 
21

--------------------------------------------------------------------------------


 

     
Yan Zhang
                      
Xin-Hua Li
                      
Zhong-Zhi Yu
                     
Guo-Cai Wang

 

      Quick Agent Investments Limited    
Shenzhen Huayin Guaranty & Investment Company Limited
         
By:
   
By:
 
 Name: Hongli Li
 
 
Name: Zhiyong Xu
 Title: Sole Director
 
 
Title: Sole Director
                Billion Hero Investments Limited    
ARJUNO Investments Limited
         
By:
   
By:
 
  Name: Lidong Li
 
Name: Qi Huang
  Title: Sole Director
 
Title: Sole Director
                Innovation Gainings Investments Limited    
Even Bright Investment Limited
         
By:
   
By:
 
  Name: Shujun Hao
 
 
Name: Jinmin Hu
  Title: Sole Director
 
Title: Sole Director
                Volento Investments Limited    
Nation City Investments Limited
         
By:
   
By:
 
  Name: Junhai Yu
 
Name: Qun Jiang
  Title: Sole Director
 
Title:  Sole Director

 
22

--------------------------------------------------------------------------------


 
SCHEDULE A
 

   
CBL SHAREHOLDERS
     
Name of CBL Shareholder
 
CBL Common Stock
Ownership %
 
Shares of CBL
 
Shares of BCI Common Stock
 
Jing-Xue Sun
   
24.0
%
 
12,000
   
21,406,186
 
Ying Zhang
   
16.0
%
 
8,000
   
14,270,791
 
Hong-Cai Sun
   
9.0
%
 
4,500
   
8,027,320
 
Yi-Xiang Yu
   
6.0
%
 
3,000
   
5,351,546
 
Jing-Shu Sun
   
5.0
%
 
2,500
   
4,459,622
 
Ruo-Gu Zhong
   
0.75
%
 
375
   
668,943
 
Yan Zhang
   
0.75
%
 
375
   
668,943
 
Xin-Hua Li
   
0.75
%
 
375
   
668,943
 
Zhong-Zhi Yu
   
0.75
%
 
375
   
668,943
 
Guo-Cai Wang
   
0.2
%
 
100
   
178,385
 
Shenzhen Huayin Guaranty & Investment Company Limited
   
6.3
%
 
3,150
   
5,619,124
 
Billion Hero Investments Limited
   
4.36
%
 
2,178
   
3,885,223
 
ARJUNO Investments Limited
   
4.36
%
 
2,182
   
3,892,358
 
Innovation Gainings Investments Limited
   
4.36
%
 
2,178
   
3,885,223
 
Even Bright Investment Limited
   
4.36
%
 
2,178
   
3,885,223
 
Volento Investments Limited
   
4.36
%
 
2,178
   
3,885,223
 
Nation City Investments Limited
   
4.36
%
 
2,178
   
3,885,223
 
Quick Agent Investments Limited
   
4.36
%
 
2,178
   
3,885,223
 
Total
   
100
%
 
50,000
   
89,192,441
 



23

--------------------------------------------------------------------------------

